410 F.2d 398
In the Matter of ADMIRALTY LINES, LTD., Bankrupt.COOPER STEVEDORING OF LOUISIANA, INC. and Walsh Stevedoring Company, Inc., Appellants,v.James D. WALSH, Trustee.
No. 26358.
United States Court of Appeals Fifth Circuit.
May 8, 1969.

Appeal from the United States District Court for the Eastern District of Louisiana at New Orleans; Alvin B. Rubin, Judge.
Charles Kohlmeyer, Jr., New Orleans, La., Gothard J. Reck, New Orleans, La., Lemle, Kelleher, Kohlmeyer, Matthews & Schumacher, New Orleans, La., of counsel, for appellants.
Edward M. Heller, New Orleans, La., for appellee.
Before WISDOM and DYER, Circuit Judges, and KRENTZMAN, District Judge.
PER CURIAM:


1
Cooper and Walsh appeal from an order of the District Court for the Eastern District of Louisiana requiring certain funds in the registry of that court to be turned over to the Trustee in Bankruptcy. We affirm the order for the reasons set out in the opinion of the district court. 280 F. Supp. 601.